Exhibit 10.1

SECOND AMENDMENT AND RESTATEMENT

OF THE

HERBALIFE INTERNATIONAL OF AMERICA, INC.
SENIOR EXECUTIVE DEFERRED COMPENSATION PLAN
Effective           , 2008

 

 

 

--------------------------------------------------------------------------------

 

PURPOSE

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated employees who contribute materially to the
continued growth, development and future business success of HERBALIFE
INTERNATIONAL OF AMERICA, INC., a California corporation, its corporate parent
and its subsidiaries.  

The Plan was originally effective as of January 1, 1996 and amended and restated
effective as of January 1, 2001.  The Plan is hereby amended and restated
effective as of                 , 2008 (the “2008 Restatement”), which amendment
and restatement is intended to reflect the provisions of Section 409A of the
Code (as defined below) and the regulations and other Treasury Department
guidance promulgated thereunder, and shall be interpreted accordingly.  The 2008
Restatement shall only apply to “amounts deferred” (within the meaning of
Section 409A of the Code) by Participants in taxable years beginning after
December 31, 2004, and any earnings thereon.  The provisions of the Plan in
existence prior to the 2008 Restatement shall continue to govern amounts
deferred by Participants in taxable years beginning before January 1, 2005, and
any earnings thereon.  

ARTICLE 1
DEFINITIONS

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:

1.1

“Account Balance” shall mean, with respect to a Participant, the sum of (a) his
or her Elective Deferral Account plus (b) his or her Employer Matching
Contribution Account plus (c) his or her Rollover Contribution Account.  This
account shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to or in
respect of a Participant pursuant to the Plan.

1.2

“Annual Bonus” shall mean any compensation, in addition to Base Annual Salary,
paid in respect of a Plan Year to a Participant as an employee under the
Company’s Management Incentive Plan (or any successor plan), or otherwise in the
discretion of the Company.  An annual Bonus for a Plan Year may, but need not,
be paid during such Plan Year.

1.3

“Annual Deferral Amount” shall mean that portion of a Participant’s Base Annual
Salary and/or Annual Bonus that a Participant elects to have and is deferred, in
accordance with Article 3, for any one Plan Year.

1.4

“Base Annual Salary” shall mean the annual compensation (excluding bonuses,
commissions, overtime, incentive payments, non-monetary awards, Directors Fees
and other fees, stock options and grants, and car allowances) paid to a
Participant for services rendered to any Employer, before reduction for
compensation deferred pursuant to all qualified, non-qualified and Code Section
125 plans (other than compensation deferred under individual employment
Contracts) of any Employer.  The Committee may, in its discretion, with respect
to any one or more Participants establish for any Plan Year a limit on the
amount of Base Annual Salary to be taken into account under this Plan.  Such
limitation shall be reflected in the Participant’s Plan Agreement, as it may be
amended from time to time.

- 2 -

--------------------------------------------------------------------------------

 

1.5

“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under the Plan upon the death of a Participant.

1.6

“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries, which form may be in written
or electronic form as determined by the Committee.

1.7

“Board” shall mean the board of directors of the Company.

1.8

“Change in Control” shall mean the consummation of a “change in the ownership”
of the Company or Parent, a “change in effective control” of the Company or
Parent or a “change in the ownership of a substantial portion of the assets” of
the Company or Parent, in each case, as defined under Section 409A of the Code.

1.9

“Claimant” shall have the meaning set forth in Section 13.1.

1.10

“Code” shall mean the Internal Revenue Code of 1986, as amended.

1.11

“Committee” shall mean the administrative committee appointed to manage and
administer the Plan in accordance with its provisions pursuant to Article 12.

1.12

“Company” shall mean HERBALIFE INTERNATIONAL OF AMERICA, INC., a Nevada
corporation.

1.13

“Company Matching Contribution” shall mean any contribution made and credited to
Employer Matching Contribution Accounts by the Company in accordance with
Section 3.5 below.

1.14

“Deferral Amount” shall mean the sum of all of a Participant’s Annual Deferral
Amounts.

1.15

“Directors Fees” shall mean the annual cash fees paid by any Employer, including
retainer fees and meetings fees, as compensation for serving on the board of
directors of an Employer.

1.16

“Disability” shall mean that a Participant has become “disabled” as such term is
defined under Section 409A of the Code.

1.17

“Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan, which form may be in written or electronic form
as determined by the Committee.

1.18

“Elective Deferral Account” shall mean the sum of (a) a Participant’s Deferral
Amount, plus (b) earnings, gains, losses, and changes in value of the Measuring
Funds hereon credited (or debited) in accordance with Section 3.7, net of all
distributions from such Account.  This account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to the Participant pursuant to the Plan.

1.19

“Employer” shall mean the Company, the Parent and/or any of its subsidiaries
that have been selected by the Board to participate in the Plan.

- 3 -

--------------------------------------------------------------------------------

 

1.20

“Employer Matching Contribution Account” shall mean the sum of (a) Participant’s
share of Company Matching Contributions plus (b) earnings, gains, losses, and
changes in value of the Measuring Funds hereon credited (or debited) in
accordance with Section 3.7, net of all distributions from such Account.  This
Account shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to the
Participant pursuant to the Plan.

1.21

“Measuring Funds” shall mean one or more of the mutual funds, investment
vehicles, or investment indexes selected by the Committee pursuant to Section
3.6.

1.22

“Parent” shall mean Herbalife Ltd., an entity organized under the laws of the
Cayman Islands.

1.23

“Participant” shall mean any employee (a) who is selected to participate in the
Plan, (b) who elects to participate in the Plan, (c) who signs a Plan Agreement,
an Election Form and a Beneficiary Designation Form (in the manner specified by
the Committee), (d) whose signed Plan Agreement, Election Form and Beneficiary
Designation Form are accepted by the Committee, (e) who commences participation
in the Plan, and (f) whose Plan Agreement has not terminated.

1.24

“Plan” shall mean the Company’s Senior Executive Deferred Compensation Plan
which shall be evidenced by this instrument and, with respect to each
Participant, by his or her Plan Agreement, as each may be amended from time to
time.

1.25

“Plan Agreement” shall mean a written agreement or other instrument, as may be
amended from time to time, which is entered into by and between one or more
Employers and a Participant.  Each Plan Agreement executed by a Participant
shall provide for the entire benefit to which such Participant is entitled to
under the Plan, and shall specify, the Employer or Employers liable for the
Participant’s benefits hereunder and the magnitude or extent of such
liability.  The Plan Agreement bearing the latest date of acceptance by the
Committee shall govern such entitlement and each Employer’s liability.  Upon the
complete payment of a Participant’s Account Balance, each individual’s Plan
Agreement and his or her status as a Participant shall terminate.

1.26

“Plan Year” shall be the calendar year, starting with 1996.

1.27

“Pre-Retirement Survivor Benefit” shall mean the benefit set forth in Article 6.

1.28

“Retirement,” “Retire,” “Retires,” or “Retired” shall mean severance from
employment or service with all Employers for any reason other than a leave of
absence on or after the attainment of (a) age fifty (50) and the completion of
ten (10) Years of Service, (b) age fifty-five (55) and the completion of five
(5) Years of Service, or (c) age sixty-five (65), whichever is earliest.

1.29

“Retirement Benefit” shall mean the benefit set forth in Article 5.

1.30

“Rollover Contribution” shall have the meaning set forth in Section 15.17.

1.31

“Rollover Contribution Account” shall mean the sum of (a) a Participant’s
Rollover Contribution, plus (b) earnings, gains, losses, and changes in value of
the Measuring Funds hereon credited (or debited) in accordance with Section 3.7,
net of all distributions from such account.  This account shall be a bookkeeping
entry only and shall be utilized solely as a

- 4 -

--------------------------------------------------------------------------------

 

device for the measurement and determination of the amounts to be paid to the
Participant pursuant to the Plan.

1.32

“Rollover Transfer” shall have the meaning set forth in Section 15.17.

1.33

“Scheduled In Service Distribution” shall mean the payout set forth in Section
4.1.

1.34

“Specified Employee” shall mean any Participant who is a “specified employee”
(as such term is defined under Section 409A of the Code) of the Company.  The
“identification date” (as defined under Section 409A of the Code) for purposes
of identifying Specified Employees shall be December 31 of each calendar
year.  Individuals identified on any identification date shall be Specified
Employees as of April 1 of the calendar year following the year of the
identification date.  

1.35

“Termination Benefit” shall mean the benefit set forth in Article 7.

1.36

“Termination of Employment” shall mean the ceasing of employment with all
Employers, voluntary or involuntarily, for any reason other than Retirement,
death, or an authorized leave of absence.  Notwithstanding the foregoing, no
Termination of Employment shall occur merely by reason of the transfer of
employment of a Participant from an Employer to Parent, any corporation or
entity in which Parent controls more than forty percent (40%) of the voting
power, or any subsidiary of the Company or Parent which is not an Employer (a
“Non-Participating Entity”). Rather, such a Participant’s Termination of
Employment shall occur on the ceasing of the Participant’s employment with all
Non-Participating Entities and all Employers.  For the avoidance of doubt, a
Termination of Employment shall not be deemed to have occurred unless such event
also qualifies as a “separation from service” under Section 409A of the Code.

1.37

“Trust” shall mean the trust established pursuant to that certain Trust
Agreement, dated as of January 1, 1996, between the Company and the trustee
named therein, as amended from time to time.

1.38

“Unforeseeable Emergency” shall mean an event that would result in severe
financial hardship to the Participant resulting from (a) an illness or accident
of the Participant, the Participant’s spouse, the Participant’s beneficiary, or
the Participant’s dependent (as defined in Section 152 of the Code, without
regard to Section 152(b)(1), (b)(2), and (d)(1)(B) of the Code), (b) a loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster), or (c) or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined in the sole and absolute discretion of the
Committee.  For example, the imminent foreclosure of or eviction from the
Participant’s primary residence may constitute an unforeseeable emergency.  In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an unforeseeable emergency.  Finally, the need to pay for the funeral
expenses of a spouse, a beneficiary, or a dependent (as defined in Section 152
of the Code, without regard to Section 152(b)(1), (b)(2), and (d)(1)(B) of the
Code) may also constitute an unforeseeable emergency.  Except as otherwise
provided in this Section 1.38, the purchase of a home and the payment of college
tuition are not unforeseeable emergencies.

- 5 -

--------------------------------------------------------------------------------

 

1.39

“Years of Service” shall mean the total number of years in which a Participant
has been employed by or in the service of an Employer.  For purposes of this
definition only, a year of employment or service shall be a 365 day period (or
366 day period in the case of a leap year) that, for the first year of
employment, commences on the Participant’s date of hire (or engagement) and
that, for any subsequent year, commences on an anniversary of that hiring date.

ARTICLE 2
SELECTION, ENROLLMENT, ELIGIBILITY

2.1

SELECTION BY COMMITTEE.  Participation in the Plan shall be limited to employees
of an Employer who are part of a select group of management or highly
compensated employees.  From the foregoing, the Committee shall select, in its
sole and absolute discretion, employees to participate in the Plan.

2.2

ENROLLMENT REQUIREMENTS.  As a condition to participation. each selected
employee shall complete, execute and return to the Committee (in the manner
specified by the Committee) a Plan Agreement, an Election Form and a Beneficiary
Designation Form.  In addition, the Committee shall establish from time to time
such other enrollment requirements as it determines in its sole and absolute
discretion are necessary.

2.3

ELIGIBILITY: COMMENCEMENT OF PARTICIPATION.  An employee selected to participate
may commence participation within 30 days of becoming eligible to participate in
the Plan so long as he or she has completed all enrollment requirements set
forth herein and required by the Committee, including returning all required
documents to the Committee and the Committee’s acceptance of all submitted
documents.

ARTICLE 3
DEFERRAL COMMITMENTS/CREDITING OF GAINS, EARNINGS, LOSSES, ETC.

3.1

MINIMUM DEFERRAL.

 

(a)

MINIMUM.  For each Plan Year, a Participant may elect to defer Base Annual
Salary and/or Annual Bonus paid in respect of such Plan Year in the following
minimum amounts for each deferral elected:

 

Deferral

Minimum
Amount

Base Annual Salary

2%

Annual Bonus

$2,000

If no election is made, the amount deferred shall be zero.

 

(b)

SHORT PLAN YEAR.  If a Participant first becomes a Participant after the first
day of a Plan Year, the minimum Base Annual Salary and/or Annual Bonus deferral
shall be an amount equal to the minimum set forth above, multiplied by a
fraction, the

- 6 -

--------------------------------------------------------------------------------

 

 

numerator of which is the number of complete months remaining in the Plan Year
and the denominator of which is 12.

3.2

MAXIMUM DEFERRAL.  For each Plan Year, a Participant may elect to defer Base
Annual Salary and/or Annual Bonus up to the following maximum amounts for each
deferral elected:

Deferral

Maximum Amount

Base Annual Salary

75%

Annual Bonus

100%

3.3

ELECTION TO DEFER; EFFECT OF ELECTION FORM.  In connection with a Participant’s
commencement of participation in the Plan, the Participant shall make a deferral
election by delivering to the Committee a completed and signed Election Form
within 30 days of becoming eligible to participate in the Plan, which election
and form must be accepted by the Committee for a valid election to exist.  An
Election Form submitted for a Plan Year shall continue to apply to future Plan
Years unless the Participant delivers a new Election Form to the Committee, in
accordance with its rules and procedures, before the beginning of the future
Plan Year.  An election made for a Plan Year (including by virtue of not
submitting a new Election Form prior to such Plan Year) under this Section 3.3
shall be irrevocable during such Plan Year.

3.4

WITHHOLDING OF DEFERRAL AMOUNTS.  For each Plan Year, the Base Annual Salary
portion of the Annual Deferral Amount shall be withheld each payroll period in
equal amounts from the Participant’s Base Annual Salary.  The Annual Bonus
portion of the Annual Deferral Amount shall be withheld at the time the Annual
Bonus is or otherwise would be paid to the Participant.  The Annual Deferral
Amount shall be credited to the Participant’s Elective Deferral Account.  A
Participant shall at all times have a fully vested and nonforfeitable interest
in his or her Elective Deferral Account.

3.5

COMPANY MATCHING CONTRIBUTION.  Each Plan Year, the Company may make Company
Matching Contributions on behalf of the Participants.  If the Company decides to
make Company Matching Contributions for a particular Plan Year, the amount of
such Company Matching Contributions shall be determined in the Company’s
discretion; provided, however, that the level of Company Matching Contributions
expressed as a percentage of Base Annual Salary shall be the same for all
Participants of the same job title or rank who have elected to defer the same
level of Base Annual Compensation expressed as a percentage of Base Annual
Salary.

3.6

SELECTION OF MEASURING FUNDS AND INVESTMENT ELECTIONS.  The Committee shall
select the Measuring Funds whose performance will measure the amounts to be
credited under Section 3.7 to the Account Balances of Participants.  The
selection of Measuring Funds shall be for bookkeeping purposes only, and the
Company shall not be obligated actually to invest any money in the Measuring
Funds, or to acquire or maintain any actual investment.  The Committee may, in
its discretion, change its selection of the Measuring Funds at any time.  If a
Participant or Beneficiary has elected pursuant to this Section 3.6 to invest
all or a portion of his Account Balance in a Measuring Fund which the Committee
decides to discontinue, his Account Balance shall be invested after such

- 7 -

--------------------------------------------------------------------------------

 

discontinuance in the continuing Measuring Fund which the Committee determines,
in its discretion, most nearly resembles the discontinued Measuring Fund.  The
Committee shall provide each Participant (or Beneficiary in the event of a
Participant’s death) with a list of the Measuring Funds available for
hypothetical investment, and the Participant (or Beneficiary in the event of a
Participant’s death) shall designate, on a form provided by the Committee, one
or more of such Measuring Funds in which his Account Balance will be deemed to
be invested.  The Committee, in its discretion, shall designate the times,
procedures and limitations for the designation of hypothetical investments by
Participants or Beneficiaries of their Account Balances among the Measuring
Funds (including, but not limited to, the times when a Participant or
Beneficiary may change his hypothetical investments, the increments (expressed
as a dollar amount or as a percentage of the Participant’s Account Balance) in
which a Participant or Beneficiary may chose to make a hypothetical investment
in a Measuring Fund, and any minimum increment (expressed as a dollar amount or
as a percentage of the Participant’s Account Balance) that may be deemed to be
invested in a Measuring Fund); provided, however, that (a) a Participant or
Beneficiary may make a selection of a hypothetical investment in a Measuring
Fund on a prospective basis only, and (b) the times, procedures and limitations
for the selection of hypothetical investments in the Measuring Funds in effect
at any time shall be uniform among all Participants and Beneficiaries.

3.7

CREDITING OF EARNINGS, GAINS, LOSSES AND CHANGES IN VALUE OF MEASURING
FUNDS.  The Committee shall determine, in its discretion, the exact times and
methods for (a) crediting or charging each Participant’s Account Balance (and
such Participant’s Elective Deferral Account, Employer Matching Contribution
Account, Rollover Contribution Account, and any Annual Deferral Amount paid as a
Scheduled In Service Distribution under Section 4.1) with the earnings, gains,
losses, and changes in value of the Measuring Funds selected by the Participant,
(b) crediting each Participant’s Account Balance (and Elective Deferral Account,
Rollover Contribution Account, and Employer Matching Account, as the case may
be) with such Participant’s Annual Deferral Amount, Rollover Contributions,
Company Matching Contributions, and (c) debiting each Participant’s Account
Balance (and such Participant’s Elective Deferral Account, Rollover Contribution
Account, and, Employer Matching Contribution Account) with the payment of
benefits or withdrawals under this Plan.  The Committee may, at any time, change
the timing or methods for crediting or debiting earnings, gains, losses, and
changes in value of Measuring Funds, Annual Deferral Amounts, Employer Matching
Contributions, Rollover Contributions, and payments of benefits and withdrawals
under this Plan; provided, however, that the times and methods for crediting or
debiting such items in effect at any particular time shall be uniform among all
Participants and Beneficiaries.

3.8

FICA TAXES.  For each Plan Year in which an Annual Deferral Amount is being
withheld, the Participant’s Employer(s) shall ratably withhold from that portion
of the Participant’s Base Annual Salary and/or Annual Bonus that is not being
deferred, the Participant’s share of FICA taxes on deferred amounts.  If
necessary, the Committee shall reduce the Annual Deferral Amount in order to
comply with this Section.

- 8 -

--------------------------------------------------------------------------------

 

ARTICLE 4
SCHEDULED IN SERVICE DISTRIBUTION; UNFORESEEABLE FINANCIAL
EMERGENCIES; WITHDRAWAL ELECTION

4.1

SCHEDULED IN SERVICE DISTRIBUTION.  In connection with each election to defer an
Annual Deferral Amount, a Participant may elect to receive a future “Scheduled
In Service Distribution” from the Plan with respect to that Annual Deferral
Amount and Employer Matching Contributions attributable thereto.  Any Scheduled
In Service Distribution pursuant to this Section 4.1 must be elected separately
for each Plan Year for which compensation is deferred.  Thus, to elect a
Scheduled In Service Distribution for a future Plan Year’s deferral, a new
Election Form must be submitted during the applicable enrollment period for such
Plan Year.  Once the applicable enrollment period has passed, a Scheduled In
Service Distribution cannot be elected for that Plan Year’s deferral.  The
Scheduled In Service Distribution shall be either a lump sum payment or annual
installment payments over a period of 2 to 5 years, in each case, in an amount
that is equal to the Annual Deferral Amount and Employer Matching Contributions
thereto plus (or minus) earnings, gains, losses, and changes in value credited
(or debited) on such amount under Section 3.7.  Subject to the other terms and
provisions of this Plan, each Scheduled In Service Distribution elected shall be
paid (or commence) within 60 days of the first day of the Plan Year that is two
or more years after the first day of the Plan Year in which an Annual Deferral
Amount is actually deferred, as specified by the Participant at the time the
election is made.  A Scheduled In Service Distribution may be deferred to a
later date than the date of the originally elected Scheduled In Service
Distribution provided that the date of the newly elected Scheduled In Service
Distribution is five or more years later than the date of the originally elected
Scheduled In Service Distribution, the Participant submits a new Election Form
to the Administrative Committee at least one year prior to the date of the
original Scheduled In Service Distribution, and the new election is not
effective until at least one year after the date the new Election Form is
submitted to the Administrative Committee.  For purposes of the preceding
sentence, installment payments will be treated as a single lump-sum of payment
on the date payments would otherwise commence.  Notwithstanding the foregoing,
should an event occur that triggers a benefit under Articles 5, 6, or 7, any
Annual Deferral Amount and Employer Matching Contributions attributable thereto,
plus (or minus) earnings, gains, losses, and changes in value credited (or
debited) on such amount under Section 3.7, that is subject to a Scheduled In
Service Distribution election under this Section 4.1 shall not be paid in
accordance with this Section 4.1, but shall be paid in accordance with the other
applicable Article of this Plan.

4.2

WITHDRAWAL PAYOUT/SUSPENSIONS FOR UNFORESEEABLE FINANCIAL EMERGENCIES.  If the
Participant experiences an Unforeseeable Emergency, the Participant may petition
the Committee to (a) suspend any deferrals required to be made by a Participant
and/or (b) receive partial or full payout from the Plan.  The payout shall not
exceed the lesser of the Participant’s Account Balance, calculated as if such
Participant were receiving a Termination Benefit, or the amount reasonably
needed to satisfy the Unforeseeable Emergency (which may include amounts
necessary to pay any Federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the distribution).  If, subject to the
sole and absolute discretion of the Committee, the petition for a suspension
and/or payout is approved, suspension shall take effect upon the date of
approval and any payout shall be made within 60 days of the date of
approval.  Notwithstanding anything herein to the contrary, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the

- 9 -

--------------------------------------------------------------------------------

 

liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the Plan.

ARTICLE 5
RETIREMENT BENEFIT

5.1

RETIREMENT BENEFIT.  A Participant who retires shall receive, as a Retirement
Benefit, his or her Account Balance.

5.2

PAYMENT OF RETIREMENT BENEFITS.  A Participant, in connection with his or her
commencement of Participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum, in monthly installments over a
period of 60 months or over a period of 120 months, or, with the written consent
of the Committee, in any other form specified by the Participant, with the
portion of the Retirement Benefit which is yet to be distributed being credited
(or debited) with earnings, gains, losses, and changes in value of the Measuring
Funds as set forth in Section 3.7.  The Participant may change this election to
any form specified by the Participant by submitting a new Election Form to the
Committee, provided that (a) any such Election Form is submitted at least one
year prior to the Participant’s Retirement, (b) any form other than a lump sum
or monthly installments over a period of 60 months or 120 months shall be
subject to the written consent of the Committee at least 12 months before the
Participant’s Retirement, (c) the new payout period does not commence until at
least five years from the date the Retirement Benefit would have been paid, and
(d) the new election is not effective until at least one year after the date the
new Election Form is submitted to the Committee.  For purposes of the preceding
sentence, installment payments will be treated as a single lump-sum of payment
on the date payments would otherwise commence.  Subject to Section 15.18, the
lump sum payment shall be made, or installment payments shall commence, no later
than 60 days from the date the Participant Retires.

5.3

DEATH PRIOR TO COMPLETION OF RETIREMENT BENEFITS.  If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant’s Beneficiary over the remaining number of months and in the same
amounts as that benefit would have been paid to the Participant had the
Participant survived.

ARTICLE 6
PRE-RETIREMENT SURVIVOR BENEFIT

6.1

PRE-RETIREMENT SURVIVOR BENEFIT.  If a Participant dies before he or she
Retires, the Participant’s Beneficiary shall receive a Pre-Retirement Survivor
Benefit equal to the Participant’s Account Balance.

6.2

PAYMENT OF PRE-RETIREMENT SURVIVOR BENEFITS.  The Pre-Retirement Survivor
Benefit shall be paid in the payment period previously elected by the
Participant for payment of the Retirement Benefit, or, if no election is made,
monthly for 10 years, with the portion of such Pre-Retirement Survivor Benefit
yet to be distributed being credited (or debited) with earnings, gains, losses
and changes in value on the Measuring Funds in the manner set forth in Section
3.7.  The first (or only payment, if made in lump sum) shall be made within 60
days of the Committee’s receiving proof of the Participant’s death.

- 10 -

--------------------------------------------------------------------------------

 

ARTICLE 7
TERMINATION BENEFIT

7.1

TERMINATION BENEFITS.  If a Participant experiences a Termination of Employment
prior to his or her Retirement, the Participant shall receive a Termination
Benefit, which shall be equal to the Participant’s Account Balance, credited (or
debited) with earnings, gains, losses, and changes in value of the Measuring
Funds in accordance with Section 3.7.

7.2

PAYMENT OF TERMINATION BENEFIT.  A Participant, in connection with his or her
commencement of Participation in the Plan, shall elect on an Election Form to
receive the Termination Benefit in a lump sum, in monthly installments over a
period of 60 months or over a period of 120 months, or, with the written consent
of the Committee, in any other form specified by the Participant, with the
portion of the Termination Benefit which is yet to be distributed being credited
(or debited) with earnings, gains, losses, and changes in value of the Measuring
Funds as set forth in Section 3.7.  The Participant may change this election to
any form specified by the Participant by submitting a new Election Form to the
Committee, provided that (a) any such Election Form is submitted at least one
year prior to the Participant’s Termination of Employment, (b) any form other
than a lump sum shall be subject to the written consent of the Committee at
least 12 months before the Participant’s Termination of Employment, (c) the new
payout period does not commence until at least five years from the date the
Termination Benefit would have been paid, and (d) the new election is not
effective until at least one year after the date the new Election Form is
submitted to the Committee.  For purposes of the preceding sentence, installment
payments will be treated as a single lump-sum of payment on the date payments
would otherwise commence.  Subject to Section 15.18, the lump sum payment shall
be made, or installment payments shall commence, no later than 60 days from the
date of the Participant’s Termination of Employment.  If a Participant has not
filed an Election Form with the Committee validly specifying the manner in which
his or her Termination Benefit will be paid, his or her Termination Benefit will
be paid in the form of a lump sum.  

7.3

DEATH PRIOR TO COMPLETION OF TERMINATION BENEFITS.  If a Participant dies after
Termination of Employment, but before the Termination Benefit is paid, the
Participant’s unpaid Termination Benefit shall be paid to the Participant’s
Beneficiary over the remaining number of months and in the same amounts as that
benefit would have been paid to the Participant had the Participant survived.

ARTICLE 8
DISABILITY BENEFIT

8.1

BENEFIT ELIGIBILITY.  A Participant suffering a Disability shall be considered
to have incurred a Termination of Employment as of the date such Disability is
determined and shall be eligible for the benefits provided for in Articles 5 or
7, as applicable, in accordance with the provisions of those Articles.  

ARTICLE 9
BENEFICIARY DESIGNATION

9.1

BENEFICIARY.  Each Participant shall have the right, at any time, to designate
his or her Beneficiary (both primary as well as contingent) to receive any
benefits payable under the Plan to a Beneficiary upon the death of a
Participant.  The Beneficiary designated under this

- 11 -

--------------------------------------------------------------------------------

 

Plan may be the same as or different from the Beneficiary designation under any
other plan of an Employer in which the Participant participates.

9.2

BENEFICIARY DESIGNATION; CHANGE; SPOUSAL CONSENT.  A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent.  A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee’s rules and procedures, as in effect from time to time.  Where
required by law or by the Committee, in its sole and absolute discretion, if the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee.  Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled.  The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

9.3

ACKNOWLEDGMENT.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the
Committee or its designated agent.

9.4

NO BENEFICIARY DESIGNATION.  If a Participant fails to designate a Beneficiary
as provided in Sections 9.1, 9.2 and 9.3 above, or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be his or her surviving spouse.  If the Participant has no surviving
spouse, the benefits remaining under the Plan shall be paid to the Participant’s
issue upon the principle of representation and if there is no such issue, to the
Participant’s estate.

9.5

DOUBT AS TO BENEFICIARY.  If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its sole and absolute discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Committee’s satisfaction.

9.6

DISCHARGE OF OBLIGATIONS.  The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 10
LEAVE OF ABSENCE

10.1

PAID LEAVE OF ABSENCE.  If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, unless such leave of absence is considered a “separation from
service” under Section 409A of the Code, the Participant shall continue to be
considered actively employed by the Employer for purposes of Section 1.34 hereof
and the Annual Deferral Amount shall continue to be withheld during such paid
leave of absence in accordance with Section 3.3.

10.2

UNPAID LEAVE OF ABSENCE. If a Participant is authorized by the Participant’s
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, unless such leave of absence is considered a “separation from
service” under

- 12 -

--------------------------------------------------------------------------------

 

Section 409A of the Code, the Participant shall continue to be considered
actively employed by the Employer for purposes of Section 1.34 hereof, but the
Participant shall be excused from making deferrals until the earlier of the date
the leave of absence expires or the date the Participant returns to paid
employment status.  Upon such expiration or return, deferrals shall resume for
the remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, made for that Plan Year.  If no election
was made for that Plan Year, no deferral shall be withheld.

ARTICLE 11
TERMINATION, AMENDMENT OR MODIFICATION

11.1

TERMINATION.  Any Employer reserves the right to terminate the Plan at any time
with respect to Participants employed by the Employer.  Upon the termination of
the Plan, to the extent permissible under Section 409A of the Code without the
imposition of any additional taxes or penalties under Section 409A of the Code,
the Participant’s Account Balance shall be paid out as though the Participant
had experienced a Termination of Employment on the date of Plan termination, or,
if Plan termination occurs after the date upon which the Participant was
eligible to Retire, the Participant had Retired on the date of Plan termination,
provided, however, that payment of the Participant’s Account Balance may not be
made or commence within one year of the date of Plan termination, and the entire
Participant’s Account Balance must be paid in full within two years of the date
of Plan termination.  Notwithstanding the foregoing, if Plan termination occurs
after the Participant Retired and commenced (but not completed) distribution
hereunder, benefits shall continue to the Participant pursuant to the terms
hereof without regard to the termination.  Notwithstanding anything herein to
the contrary, to the extent permitted under Section 409A of the Code without the
imposition of any additional taxes or penalties under Section 409A of the Code,
the Committee shall have the right at any time within the period beginning
thirty (30) days prior to a Change in Control and ending twelve (12) months
following a Change in Control, to completely terminate this Plan.  In the event
of a Plan termination pursuant to the preceding sentence, the Committee shall
liquidate all of this Plan and distribute each Participant’s Account Balance in
a lump sum; provided that all such distributions are completed by the date that
is thirty (30) days following the date of such termination.

11.2

AMENDMENT.  Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer; provided, however, that no amendment or
modification shall be effective to decrease a Participant’s Account Balance,
calculated as though the Participant had experienced a Termination of Employment
as of the effective date of the amendment or modification, or, if the amendment
or modification occurs after the date upon which the Participant was eligible to
Retire, the Participant had Retired as of the effective date of the amendment or
modification.  In addition, no amendment or modification of the Plan shall
affect the right of any Participant or Beneficiary who was eligible to or did
Retire on or before the effective date of such amendment or modification to
receive benefits in the manner he or she elected.

11.3

EFFECT OF PAYMENT.  The full payment of the applicable benefit under Articles 4,
5, 6, or 7 of the Plan shall completely discharge all obligations to a
Participant under this Plan and the Participant’s Plan Agreement shall
terminate.

- 13 -

--------------------------------------------------------------------------------

 

ARTICLE 12
ADMINISTRATION

12.1

COMMITTEE DUTIES.  This Plan shall be administered by a Committee, which shall
consist of individuals approved by the Board, or, after the occurrence of a
Change in Control, a third party who, before the occurrence of such Change in
Control, was appointed by the Board to act as the Plan Administrator in the
event of a Change in Control, and accepted such appointment.  Members of the
Committee may be Participants under this Plan.  The Committee shall also have
the discretion and authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and decide
or resolve any and all questions, including but not limited to, interpretations
of this Plan and entitlement to or amount of benefits under this Plan, as may
arise in connection with the Plan.  Any Committee member must recuse himself or
herself on any matter of personal interest to such member that comes before the
Committee.

12.2

AGENTS.  In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit and may from time to time consult with counsel who may be counsel to any
Employer.

12.3

BINDING EFFECT OF DECISIONS.  The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

12.4

INDEMNITY OF COMMITTEE.  All Employers shall indemnify and hold harmless the
members of the Committee against any and all claims, losses, damages, expenses
or liabilities arising from any action or failure to act with respect to this
Plan, except in the case of willful misconduct by the Committee or any of its
members.

12.5

EMPLOYER INFORMATION.  To enable the Committee to perform its functions, each
Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee may
reasonably require.

ARTICLE 13
CLAIMS PROCEDURE

13.1

PRESENTATION OF CLAIM.  Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan.  If such a claim relates
to the contents of a notice received by the Claimant, the claim must be made
within 60 days after such notice was received by the Claimant.  All other claims
must be made within 180 days of the date on which the event that caused the
claim to arise occurred.  The claim must state with particularity the
determination desired by the Claimant.

13.2

NOTIFICATION OF DECISION.  The Committee shall consider a Claimant’s claim
within 30 days of the making of the claim, and shall notify the Claimant in
writing:

- 14 -

--------------------------------------------------------------------------------

 

 

(a)

that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

 

(b)

that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

(i)

the specific reason(s) for the denial of the claim, or any part of it;

 

(ii)

specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

 

(iii)

a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

(iv)

an explanation of the claim review procedure set forth in Section 13.3 below,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA if the claim is denied on appeal.

13.3

REVIEW OF A DENIED CLAIM.  Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim.  Thereafter, but not later than
30 days after the review procedure begins, the Claimant (or the Claimant’s duly
authorized representative):

 

(a)

may review pertinent Documents;

 

(b)

may submit written comments or other Documents; and/or

 

(c)

may request a hearing, which the Committee, in its sole discretion, may grant.

13.4

DECISION ON REVIEW.  The Committee shall render its decision on review promptly,
and not later than 30 days after the filing of a written request for review of
the denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee’s decision must be rendered within
60 days after such date.  Such decision must be written in a manner calculated
to be understood by the Claimant, and it must contain:

 

(a)

the specific reason(s) for the decision;

 

(b)

specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

 

(c)

a statement that the Claimant is entitled to be receive, upon request and free
of charge, reasonable access to , and copies of, all documents, records and
other information relevant  to the claim for benefits

 

(d)

a statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA; and

 

(e)

such other matters as the Committee deems relevant.

- 15 -

--------------------------------------------------------------------------------

 

13.5

LEGAL ACTION.  A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
arbitration under Section 13.6 with respect to any claim for benefits under this
Plan.

13.6

ARBITRATION.  Any claim or controversy between the parties which the parties are
unable to resolve themselves, and which is not resolved through the claims
procedure set forth in Article 13, including any claim arising out of a
Participant’s employment or the termination of that employment, and including
any claim arising out of, connected with, or related to the formation,
interpretation, performance or breach of any provision of this Plan, and any
claim or dispute as to whether a claim is subject to arbitration, shall be
submitted to and resolved exclusively by expedited arbitration by a single
arbitrator in accordance with the following procedures:

 

(a)

In the event of a claim or controversy subject to this arbitration provision,
the complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy.  Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter.  In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties.  If a single arbitrator is not selected
by mutual consent within 10 business days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or a recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main Los Angeles office of the American Arbitration
Association (“AAA”) or of the Federal Mediation and Conciliation Service.  If,
within three business days of the parties’ receipt of such list, the parties are
unable to agree upon an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin.  After each party has had four strikes, the
remaining name on the list shall be the arbitrator.  If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

 

(b)

Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place in Los Angeles County agreed upon by the parties.  In the event the
parties are unable to agree upon the time or place of the arbitration, the time
and place within Los Angeles County shall be designated by the arbitrator after
consultation with the parties.  Within 30 days of the conclusion of the
arbitration hearing, the arbitrator shall issue an award, accompanied by a
written decision explaining the basis for the arbitrator’s award.

 

(c)

In any arbitration hereunder, the Company shall pay all administrative fees of
the arbitration and all fees of the arbitrator, except that the Participant or
Beneficiary may, if he wishes, pay up to one-half of those amounts.  Each party
shall pay its own attorneys’ fees, costs, and expenses, unless the arbitrator
orders otherwise.  The prevailing party in such arbitration, as determined by
the arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.  The arbitrator shall
have no authority to add to or to modify this Plan, shall

- 16 -

--------------------------------------------------------------------------------

 

 

apply all applicable law, and shall have no lesser and no greater remedial
authority than would a court of law resolving the same claim or
controversy.  The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that it would be entitled to summary judgement if the matter had
been pursued in court litigation.  The parties shall be entitled to reasonable
discovery subject to the discretion of the arbitrator.

 

(d)

The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.

 

(e)

This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of each party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

 

(f)

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may, in an appropriate matter, apply to a court for provisional
relief, including a temporary restraining order or preliminary injunction, on
the ground that the arbitration award to which the applicant may be entitled may
be rendered ineffectual without provisional relief.

 

(g)

Any arbitration hereunder shall be conducted in accordance with the employment
rules and procedures of the AAA then in effect; provided, however, that, in the
event of any inconsistency between the rules and procedures of the AAA and the
terms of this Plan, the terms of this Plan shall prevail.

 

(h)

If any of the provisions of this Section 13.6 are determined to be unlawful or
otherwise unenforceable, in whole or in part, such determination shall not
affect the validity of the remainder of this Section 13.6, and this Section 13.6
shall be reformed to the extent necessary to carry out its provisions to the
greatest extent possible and to insure that the resolution of all conflicts
between the parties, including those arising out of statutory claims, shall be
resolved by neutral, binding arbitration.  If a court should find that the
provisions of this Section 13.6 are not absolutely binding, then the parties
intend any arbitration decision and award to be fully admissible in evidence in
any subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.

ARTICLE 14
TRUST

14.1

ESTABLISHMENT OF TRUST.  The Company may establish the Trust, and the Employers
may transfer over to the Trust such assets, if any, as the Committee determines,
from time to time and in its sole discretion, are appropriate.

14.2

INTERRELATIONSHIP OF THE PLAN AND THE TRUST.  The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan.  The provisions of the Trust shall govern the rights of the Participant
and the creditors of the Employers to the assets transferred to the Trust.  The
Employers shall at all times remain

- 17 -

--------------------------------------------------------------------------------

 

liable to carry out their obligations under the Plan.  The Employers’
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust.

ARTICLE 15
MISCELLANEOUS

15.1

UNSECURED GENERAL CREDITOR.  Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable right, interest or claim
in any property or assets of an Employer.  Any and all of an Employer’s assets
shall be, and remain, the general, unpledged and unrestricted assets of the
Employer.  An Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future.

15.2

EMPLOYER’S LIABILITY.  An Employer’s liability for the payment of benefits shall
be defined only by the Plan.  An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

15.3

NONASSIGNABILITY.  Except as provided in Section 15.12 in the event of an
issuance of a “Domestic Relations Order” (as defined in Section 15.12), neither
a Participant nor any other person shall have any right to commute, sell,
assign, transfer, pledge, anticipate, mortgage, or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt, the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and nontransferable.  No part of the amounts
payable shall, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony, or separate maintenance owed
by a Participant (except as set forth in Section 15.12 in the event of the
issuance of a Domestic Relations Order) or any other person, nor be transferable
by operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

15.4

COORDINATION WITH OTHER BENEFITS.  The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant’s Employer.  The Plan shall supplement and shall not supersede,
modify, or amend any other such plan or program except as may otherwise be
expressly provided.

15.5

NOT A CONTRACT OF EMPLOYMENT.  The terms and conditions of this Plan shall not
be deemed to constitute a Contract of employment between any Employer and the
Participant.  Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, with
or without cause, unless expressly provided in a written employment
agreement.  Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer, either as an employee or a
director, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

15.6

FURNISHING INFORMATION.  A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

- 18 -

--------------------------------------------------------------------------------

 

15.7

TERMS.  Whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.  The masculine
pronoun shall be deemed to include the feminine and VICE VERSA, unless the
context clearly indicates otherwise.

15.8

CAPTIONS.  The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

15.9

GOVERNING LAW.  Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the laws of the State of California.

15.10

NOTICE.  Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to:

Mr. Richard Goudis
Chief Financial Officer
HERBALIFE INTERNATIONAL OF AMERICA, INC.
1800 Century Park East Los Angeles, CA 90067-1501

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by,
mail, to the last known address of the Participant.

15.11

SUCCESSORS.  The provisions of this Plan shall bind and inure to the benefit of
the Participant’s Employer and its successors and assigns and the Participant,
the Participant’s Beneficiaries, and their permitted successors and assigns.

15.12

SPOUSE’S INTEREST.  Except as set forth in this Section 15.12, a Participant’s
Beneficiary designation shall be deemed automatically revoked if the Participant
names a spouse as Beneficiary and the marriage is later dissolved or the spouse
dies.  Without limiting the generality of the foregoing, and except as provide
below in this Section 15.12, the interest and the benefits hereunder of a spouse
of a Participant who has predeceased the Participant or whose marriage with the
Participant has been dissolved shall automatically pass to the Participant and
shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.  Notwithstanding the foregoing, if all Annual Deferral
Amounts and Company Matching Contributions made on behalf of a Participant were
made while the Participant was a resident of a community property state, and, in
connection with the dissolution of the Participant’s marriage, a court issues a
judgment, decree or order (including approval of a property settlement
agreement) which relates to the division of marital property (a “Domestic
Relations Order”), the Committee may act in accordance with such Domestic
Relations Order to assign all or part of such Participant’s Account Balance to
the Participant’s Spouse.  The Participant’s Account Balance or portion thereof
which is assigned to the Participant’s Spouse in accordance with a Domestic
Relations Order is hereinafter referred to as the “Spouse’s Account
Balance.”  The Spouse’s Account Balance will be distributable to the spouse
when,

- 19 -

--------------------------------------------------------------------------------

 

and in the manner in which, the Participant’s Account Balance would have been
distributable to the Participant under Section 4.1, Article 5 or Article 7 if no
Domestic Relations Order had been issued.  The Participant’s spouse shall have
no right to make a Scheduled In Service Distribution election under Section 4.1,
or to rescind or modify a Scheduled In Service Distribution election previously
made by the Participant, but shall have the right, with respect to the Spouse’s
Account Balance, to (a) make an election under Section 5.2 of an allowable
alternative payout period by submitting an Election Form to the Committee,
provided that (i) such Election Form is submitted at least one year before the
Participant’s Retirement, and (ii) any form other than a lump sum or monthly
installments over a period of 60 or 120 months shall be subject to the written
consent of the Committee at least 10 months before the Participant’s Retirement,
(b) make an election under Section 7.2 of an allowable alternative payout period
by submitting an Election Form to the Committee, provided that (A) such Election
Form is submitted at least one year before the Participant’s Termination of
Employment, and (B) any form other than a lump sum shall be subject to the
written consent of the Committee at least 10 months before the Participant’s
Termination of Employment, (c) designate a Beneficiary, (d) petition the
Committee under Section 4.2 to receive a partial or full payout if such spouse
experiences an Unforeseeable Emergency, and (e) designate hypothetical
investments under Section 3.6.  After the Spouse’s Account Balance has been
assigned to the Participant’s spouse under this Section 15.12, such spouse shall
have no further right to, or interest in, the remaining portion of such
Participant’s Account Balance.

15.13

VALIDITY.  In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

15.14

INCOMPETENT.  If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person’s property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person.  The Committee may require proof of minority, incompetency, incapacity
or guardianship, as it may deem appropriate prior to distribution of the
benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

15.15

DISTRIBUTION IN THE EVENT OF TAXATION.  The Company shall automatically make a
distribution of all or a portion of a Participant’s Account Balance at any time
the Committee determines, in its sole discretion, that all or a portion of the
Plan fails to meet the requirements of Section 409A of the Code; provided that
any distribution pursuant to this Section 15.15 does not exceed the amount
required to be included in income as a result of the failure to comply with the
requirements of Section 409A of the Code.

15.16

LEGAL FEES TO ENFORCE RIGHTS AFTER CHANGE IN CONTROL.  The Company is aware that
upon the occurrence of a Change in Control, the Board (which might then be
composed of new members) or a shareholder of the Company, or of any successor
corporation might then cause or attempt to cause the Company or such successor
to refuse to comply with its obligations under the Plan and might cause or
attempt to cause the Company to institute, or may institute, arbitration or
litigation seeking to deny Participants the benefits intended under the
Plan.  In these circumstances, the purpose of the Plan could be
frustrated.  Accordingly, if, following a Change in Control, it should appear to
any Participant that the Company or the

- 20 -

--------------------------------------------------------------------------------

 

Committee has failed to comply with any of its obligations under the Plan or any
agreement thereunder or, if the Company or any other person takes any action to
declare the Plan void or unenforceable or institutes any arbitration, litigation
or other legal action designed to deny, diminish or to recover from any
Participant or Beneficiary the benefits intended to be provided, then the
Company irrevocably authorizes such person to retain counsel of his or her
choice at the expense of the Company to represent such person in connection with
the initiation or defense of any arbitration, litigation or other legal action,
whether by or against the Company, the Committee, or any director, officer,
shareholder or other person affiliated with the Company or any successor thereto
in any jurisdiction.

15.17

ROLLOVER CONTRIBUTIONS AND ROLLOVER TRANSFERS.  If a Participant participates in
any other plan or arrangement maintained by an Employer (other than a plan
qualified under Section 401(a) of the Code) which provides for the deferral of
income or compensation (an “Other Deferral Plan”), and the Participant has an
account balance under such Other Deferral Plan which the Participant is not
presently entitled to receive (other than through distributions or withdrawals
on account of hardship or which entail a reduction in such account balance or
the payment of some other penalty), the Committee, in its sole and absolute
discretion, may permit all but not less than all of such Participant’s account
balance in such Other Deferral Plan to be contributed to this Plan as a Rollover
Contribution.  The amount of any such Rollover Contribution shall be deducted
from the Participant’s account balance in such Other Deferral Plan, shall be
credited to the Participant’s Rollover Contribution Account under this Plan, and
shall thereafter be governed by the terms and provisions of this Plan rather
than by the terms and provisions of such Other Deferral Plan.  Conversely, if a
Participant has not become entitled to receive benefits under this Plan (other
than pursuant to Section 4.2 or Section 4.3 of this Plan) and the Participant
also participates in an Other Deferral Plan, the Committee may, in its sole and
absolute discretion, permit all but not less than all of the Participant’s
Account Balance to be transferred to such Other Deferral Plan in a Rollover
Transfer.  The amount of any Rollover Transfer shall be credited to the
Participant’s account in such Other Deferral Plan, and shall thereafter be
governed by the terms and provisions of such Other Deferral Plan rather than by
the terms and provisions of this Plan.  

15.18

REQUIRED DELAY IN PAYMENTS TO CERTAIN PARTICIPANTS. Notwithstanding anything
herein to the contrary: no distributions to a Specified Employee that are to be
made as a result of the Specified Employee’s Termination of Employment for any
reason other than death or Disability shall be made or commence prior to the
date that is the earlier of six months after the date of Termination of
Employment or the date of the Specified Employee’s death, or such shorter period
that the Company determines is sufficient to avoid the imposition of the
additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code; provided that any
distributions that otherwise would have been payable during such six-month (or
shorter) period shall continue to accrue earnings under Article 3 and shall be
distributed (together with any earnings thereon) in a lump sum on the first day
following the expiration of such six-month (or shorter) period.

 

 

- 21 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has signed this Second Amendment and Restatement
as of                      , 2008.

HERBALIFE INTERNATIONAL OF AMERICA, INC.,
a Nevada corporation

By: _________________________________

Its: __________________________________

 

- 22 -